EXHIBIT 21.1 Subsidiaries of Newpark Resources, Inc. December31, 2012 1. NEWPARK MATS & INTEGRATED SERVICES LLC 2. DURA-BASE DE MEXICO S.A. DE C.V. 3. DURA-BASE NEVADA, INC. 4. EXCALIBAR MINERALS LLC 5. NEWPARK CANADA, INC. 6. NEWPARK CANADA HOLDINGS LIMITED PARTNERSHIP 7. NEWPARK CANADA INVESTMENTS LIMITED PARTNERSHIP 8. NEWPARK DRILLING FLUIDS LLC 9. NEWPARK ENVIRONMENTAL SERVICES LLC NEWPARK ENVIRONMENTAL MANAGEMENT COMPANY, L.L.C. NEWPARK ENVIRONMENTAL SERVICES MISSISSIPPI, L.P. NEWPARK ENVIRONMENTAL WATER SOLUTIONS LLC NEWPARK HOLDINGS NOVA SCOTIA CORP. NEWPARK INVESTMENTS NOVA SCOTIA CORP. NEWPARK TEXAS, L.L.C. AVA, S.P.A. AVA EASTERN EUROPE D.F.& S., S.R.L. AVA AFRICA S.A.R.L. AVA DEUTCHLAND GMBH AVA TUNISIE S.A.R.L. AVA INTERNATIONAL DRILLING FLUIDS LTD. AVA ALGERIE E.U.R.L. NEWPARK DRILLING FLUIDS do BRASIL TRATAMENTO de FLUIDOS LTDA. AVA PANNONIA DBM SERVICIOS, S.A. de C.V. NEWPARK DRILLING FLUIDS INTERNATIONAL LLC NEWPARK DRILLING FLUIDS PERSONNEL SERVICES LLC TECHNOLOGY AND ENGINEERING FOR DRILLING FLUIDS JSC NEWPARK LATIN AMERICA LLC NEWPARK PERU S.R.L. NEWPARK AUSTRALIA PTY LTD RHEOCHEM LIMITED PT RHEOCHEM INDONESIA RHEOCHEM INDIA PRIVATE LIMITED RHEOCHEM PACIFIC LIMITED
